EX‑35.10 (logo) Rialto CAPITAL 2016 Annual Statement of Servicer Compliance (Item 1123) Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of February 1, 2015 by and among Citigroup Commercial Mortgage Securities Inc. as Depositor, Wells Fargo Bank, National Association as Master Servicer, Midland Loan Services, a Division of PNC Bank, National Association as Special Servicer, Park Bridge Lender Services LLC as Operating Advisor, Citibank, N.A. as Certificate Administrator, and Deutsche Bank Trust Company Americas as Trustee, relating to the Citigroup Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2015-GC27 (CGCMT 2015-GC27), pursuant to which Rialto Capital Advisors, LLC was appointed special servicer solely for the Boca Hamptons Plaza Portfolio Loan Combination The undersigned, a duly authorized officer of Rialto Capital Advisors, LLC, as special servicer (the “Boca Hamptons Plaza Portfolio Special Servicer”) for the Boca Hamptons Plaza Portfolio Loan Combination herein certifies to the following: 1.
